ID PERFUMES, INC. 1250 E. Hallandale Beach Blvd, Suite 402 Hallandale Beach, FL33009 April 30, 2013 Securities and Exchange Commission Washington, D.C. Re:ID Perfumes, Inc. Amendment No. 1to Registration Statement on Form 10 Filed April 30, 2013 File No. 000-52675 Dear Sir/Madam: The following is filed in connection with the comment letter dated April 10, 2013. The undersigned, on behalf of ID Perfumes, Inc. acknowledges that: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filing. ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/Ilia Lekach Ilia Lekach, chief executive officer
